Citation Nr: 1418070	
Decision Date: 04/23/14    Archive Date: 05/02/14

DOCKET NO.  09-34 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

W. Doernberg, Associate Counsel



INTRODUCTION

The Veteran had active duty from February 1970 to February 1972 with additional periods of duty in the Reserve.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the New York, New York Regional Office (RO) of the Department of Veterans Affairs (VA).

A review of the Virtual VA paperless claims processing system reveals VA treatment records from November 2008 to April 2013.  The Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The record reflects that a remand is necessary prior to adjudication in this case.  First, the record reflects that the Veteran's complete service personnel and service treatment records from active duty are not currently on file.  In view of the need to remand for other purposes an additional attempt will be made to obtain them.  In part, it is noted that the Veteran on one occasion at least, misidentified his unit.  It may be that records can be located with more recent information, and contact with his reserve unit.  There are some limited personnel records on file from this active duty period, but it should be determined if additional records are outstanding.

Second, the Board finds that it is necessary to obtain a VA audiological examination in this case in order to determine the etiology of the Veteran's claimed bilateral hearing loss.  The Veteran claims in a March 2013 statement that he was exposed to noise during active duty in the form of rocket and mortar attacks.  January 2007 VA treatment records include a history of military noise exposure.  On that date, the Veteran had normal sloping to moderately severe sensorineural hearing loss in the right ear and normal sloping to mild to moderately severe sensorineural hearing loss in the left ear.  More current findings are not available.  The record does not contain a nexus opinion with respect to the Veteran's bilateral hearing loss.  The Board therefore finds that there is 1) competent evidence of a current disability; (2) evidence establishing that an event, injury, or disease occurred in service (3) an indication that the disability may be associated with the Veteran's service; and (4) insufficient competent medical evidence on file to make a decision on the claim.   McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  A VA audiological examination is therefore necessary in order to adjudicate the Veteran's claim.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ask the Veteran to identify all sources of treatment that he has received for his claimed bilateral hearing loss and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The AOJ should obtain copies of the complete records of all such treatment and evaluation from all identified sources.

Updated treatment records from the VA Health Care System should be requested and associated with the claims file.  If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) (2013) should be provided to the Veteran.

2.  The AOJ should attempt to obtain the Veteran's complete service personnel record and service treatment records from all official sources.  The Veteran's assistance in obtaining these records should be requested as needed. Any obtained records must be associated with the Veteran's claims file.  To the extent records are not obtained, the claims file should contain documentation of the attempts made and the Veteran and his representative should be notified as needed.

3.  After completion of the above and regardless of whether additional records are obtained, the RO/AMC shall schedule the Veteran for a VA audiological examination.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  The examiner is also requested to review any pertinent records in Virtual VA and VBMS (as appropriate).  The examination report must state whether this review was accomplished.

The examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's bilateral hearing loss is related to in-service noise exposure.

In so doing, the examiner must also discuss the likelihood that the Veteran's bilateral hearing loss is due to in-service noise exposure on a delayed or latent onset theory of causation and address any threshold shift during service.

The examiner must provide reasons for the opinion rendered.  The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, the examiner must provide a reason for doing so, aside from lack of contemporaneous medical treatment or documentation. 

The examiner is advised that hearing loss may be etiologically related to in-service noise exposure notwithstanding normal hearing at discharge.  

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.

4.  The Veteran is hereby notified that it is his responsibility to report for any ordered examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for an ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  After the development requested has been completed, the AOJ must review any medical report received to ensure that it is in complete compliance with the directives of this REMAND.  The AOJ must ensure that the examiner documented his or her consideration of Virtual VA and/or VBMS.  If any report is deficient in any manner, the AOJ must implement corrective procedures at once. 

6.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



